                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

JACOB D. AGUILERA,

              Plaintiff,                            Case Number 17-13214
                                                    Honorable David M. Lawson
v.                                                  Magistrate Judge Stephanie Dawkins Davis

COMMISSIONER OF SOCIAL SECURITY,

            Defendant.
______________________________________/

     OPINION AND ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND
     RECOMMENDATION, DENYING PLAINTIFF’S MOTION FOR SUMMARY
            JUDGMENT, GRANTING DEFENDANT’S MOTION FOR
           SUMMARY JUDGMENT, AFFIRMING THE FINDINGS OF
            THE COMMISSIONER, AND DISMISSING COMPLAINT

       The plaintiff filed the present action seeking review of the Commissioner’s decision

denying his claim for supplemental security income (SSI) under Title XVI of the Social Security

Act. The case was referred to United States Magistrate Judge Stephanie Dawkins Davis under

28 U.S.C. § 636(b)(1)(B) and E.D. Mich. LR 72.1(b)(3). Thereafter, the plaintiff filed a motion

for summary judgment to reverse the decision of the Commissioner and remand the case for an

award of benefits or for further consideration by the administrative law judge. The defendant

filed a motion for summary judgment requesting affirmance of the decision of the Commissioner.

Magistrate Judge Davis filed a report on February 18, 2019 recommending that the defendant’s

motion for summary judgment be granted, the plaintiff’s motion for summary judgment be denied,

and the decision of the Commissioner be affirmed. The plaintiff filed timely objections, and the

defendant filed a response. The matter is now before the Court. Although the plaintiff’s claim

                                              -1-
is based mostly on his mental impairments, the issue presented focuses on the administrative law

judge’s (ALJ) treatment of the plaintiff’s physical impairments, which he did not find “severe” at

step two of the sequential analysis, and did not make any allowances for in determining the

plaintiff’s residual functional capacity (RFC) for work.

       The plaintiff, who is now 41 years old, filed his application for SSI benefits on September

9, 2014, when he was 37. He did not complete high school. He spent time in prison and has no

relevant work experience. He lives with his mother. In the application that is the subject of the

present appeal, the plaintiff alleged a disability onset date of September 1, 1996. The plaintiff

alleged disability due to attention deficit hyperactivity disorder (ADHD), depression, headache,

asthma, back and hip pain, hypertension, mild motor neuropathy, mild carpal tunnel syndrome,

diabetes mellitus, calcaneal spur, and hypothyroidism.

       The plaintiff=s application for disability benefits was denied initially on January 28, 2015.

He timely filed a request for an administrative hearing, and on June 1, 2016, the plaintiff appeared

before ALJ Henry Perez, Jr. On July 7, 2016, ALJ Perez issued a written decision in which he

found that the plaintiff was not disabled. On August 1, 2017, the Appeals Council denied the

plaintiff’s request for review of the ALJ’s decision. On October 2, 2017, the plaintiff filed his

complaint seeking judicial review of the denial of benefits.

       ALJ Perez determined that Aguilera was not disabled by applying the five-step sequential

analysis prescribed by the Secretary in 20 C.F.R. § 416.920. He found that the plaintiff had not

engaged in substantial gainful activity since September 9, 2014 (step one); and Aguilera suffered

from affective disorders and anxiety disorder, impairments which were “severe” within the


                                                -2-
meaning of the Social Security Act (step two). The ALJ determined that other impairments were

not severe: back pain/lumbago, hypertension, mild motor neuropathy, mild carpal tunnel

syndrome, headache, hip pain, asthma, diabetes mellitus, calcaneal spur, and hypothyroidism.

The ALJ concluded that that “there is no supporting evidence . . . that . . . [they] are limiting

[Aguilera’s] ability to function.” Tr. 25.

       The ALJ also found that none of the severe impairments alone or in combination met or

equaled a listing in the regulations (step three).

       Before proceeding further, the ALJ determined that Aguilera retained the functional

capacity to perform a full range of work at all exertional levels with the following non-exertional

limitations: he can (1) understand, remember, and carry out simple instructions; (2) make

judgments commensurate with functions of unskilled tasks such as work-related decisions; (3)

respond appropriately to supervisors, coworkers, and work situations; and (4) deal with most

changes in a routine work setting. The plaintiff has no problem with attention and has sufficient

concentration to perform simple one- or two-step tasks on a routine, regular basis, but is limited to

unskilled work with simple, routine, and repetitive tasks.

       At step four of the analysis, the ALJ found that the plaintiff had no past relevant work

experience.

       At step five of the analysis, the ALJ found, based on Aguilera’s RFC and the testimony of

a vocational expert, that the plaintiff could perform the duties of representative occupations

including machine feeder (74,000 jobs in the national economy), packing line worker (320,000




                                                     -3-
jobs), and ticket taker (82,000 jobs). The ALJ concluded, therefore, that the plaintiff was not

disabled within the meaning of the Social Security Act.

       In his motion for summary judgment, Aguilera raised one argument that had two subparts.

He argued that the ALJ’s dismissal of his physical impairments as “non-severe” at step two was

not supported by substantial evidence. He also contended that the ALJ failed to consider those

impairments when formulating the RFC. Aguilera asserted that there was objective proof in the

record that he suffered from lower back and leg problems, as well as carpal tunnel syndrome.

       The magistrate judge rejected that position. Although she acknowledged that the plaintiff

made a valid point that there may have been evidence in the record showing that his back

impairment satisfied the de minimis step-two threshold, any error at that stage was harmless.

Citing Anthony v. Astrue, 266 F. App’x 451, 457 (6th Cir. 2008), she stated the well-established

principle that a non-severe finding at step two does not require remand when the ALJ found another

severe impairment at that stage and proceeded further with the analysis. She also suggested that

the non-severe impairments were not associated with any functional limitations, and therefore

failure to discuss them after step two was not error. On the way to that conclusion, the magistrate

judge noted that the record contained no medical opinion assessing any functional limitations

caused by physical impairments.

       The plaintiff filed two objections to the magistrate judge’s report and recommendation.

The filing of timely objections to a report and recommendation requires the court to “make a de

novo determination of those portions of the report or specified findings or recommendations to

which objection is made.” 28 U.S.C. ' 636(b)(1); see also United States v. Raddatz, 447 U.S. 667


                                                -4-
(1980); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). This de novo review requires the

court to re-examine all of the relevant evidence previously reviewed by the magistrate judge in

order to determine whether the recommendation should be accepted, rejected, or modified in whole

or in part. 28 U.S.C. ' 636(b)(1).

       “The filing of objections provides the district court with the opportunity to consider the

specific contentions of the parties and to correct any errors immediately,” Walters, 638 F.2d at

950, enabling the court “to focus attention on those issues-factual and legal-that are at the heart of

the parties’ dispute,” Thomas v. Arn, 474 U.S. 140, 147 (1985). As a result, “‘[o]nly those specific

objections to the magistrate’s report made to the district court will be preserved for appellate

review; making some objections but failing to raise others will not preserve all the objections a

party may have.’” McClanahan v. Comm’r of Soc. Sec., 474 F.3d 830, 837 (6th Cir. 2006)

(quoting Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987)).

                                           First Objection

       In his first objection, the plaintiff argues that the magistrate judge erred when she

concluded that the ALJ addressed the plaintiff’s non-severe, physical impairments in his five-step

analysis.   The plaintiff argues that the ALJ ignored the non-severe impairments and only

considered the plaintiff’s mental impairments in determining his RFC. The plaintiff notes that

the magistrate judge did not cite any specific discussion in the written decision to support her

finding that the ALJ considered all impairments in the five-step analysis, and that the ALJ’s failure

to discuss the physical impairments constitutes reversible error.




                                                 -5-
       The plaintiff accepts the proposition that once a claimant clears step two, based on a finding

that at least one of his impairments qualifies as severe, the failure to find other impairments severe

is harmless. See Maziarz v. Sec'y of Health & Human Servs., 837 F.2d 240, 244 (6th Cir. 1987);

see also Anthony v. Astrue, 266 F. App’x 451, 457 (6th Cir. 2008) (“The fact that some of [the

claimant]’s impairments were not deemed to be severe at step two is therefore legally irrelevant.”).

Aguilera says the failure matters here, however, because those non-severe impairments impacted

his RFC, and the ALJ did not discuss that.

       The regulations are quite clear that the ALJ must consider all of the claimant’s impairments

when determining RFC, including those deemed non-severe. See 20 C.F.R. § 416.945(e) (“[W]e

will consider the limiting effects of all your impairment(s), even those that are not severe, in

determining your residual functional capacity.”); see also SSR 96-8p (S.S.A. July 2, 1996) (“In

assessing RFC, the adjudicator must consider limitations and restrictions imposed by all of an

individual’s impairments, even those that are not ‘severe.’”).         The point of the plaintiff’s

objection, therefore, is not so much that the ALJ committed error at the step-two stage. Rather, it

is that the ALJ’s RFC determination is flawed because of the failure to discuss Aguilera’s physical

impairments, regardless of whether they were deemed severe.

       Residual functional capacity is an assessment of the claimant’s remaining capacity for

work — “the most [the claimant] can still do” — once his limitations have been considered. 20

C.F.R. § 416.945(a)(1). Determination of RFC is a functional analysis. It is meant “to describe

the claimant’s residual abilities or what the claimant can do, not what maladies a claimant suffers

from – though the maladies will certainly inform the ALJ’s conclusion about the claimant’s


                                                 -6-
abilities.” Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 240 (6th Cir. 2002). The ALJ’s

specific determination of RFC must be supported by substantial evidence, but the claimant bears

the burden of demonstrating the need for a more restrictive RFC. Jordan v. Comm’r of Soc. Sec.,

548 F.3d 417, 423 (6th Cir. 2008) (noting that “[t]he claimant . . . retains the burden of proving

her lack of residual functional capacity”) (citing Her v. Comm’r of Soc. Sec., 203 F.3d 388, 392

(6th Cir. 1999)).

       When making his RFC finding, the ALJ professed to “have considered all symptoms and

the extent to which these symptoms can reasonably be accepted as consistent with the objective

medical evidence and other evidence.”       Tr. 27.    He noted that the plaintiff had described

difficulty sleeping, sharp pains and numbness in his hands that caused him to drop objects,

shoulder and elbow pain that made lifting difficult, limitations in his ability to walk more than 40

to 50 feet, and problems with his balance. Tr. 28. The ALJ did not incorporate any restrictions

based on those self-described limitations, however, because he did not find them credible. The

ALJ had already discussed the plaintiff’s physical restrictions at length at the step-two section of

his decision. He reviewed all the medical evidence, the laboratory tests, and the objective

findings. He discussed treatment records and the plaintiff’s reports to his physicians, and he noted

several inconsistencies. See Tr. 22-25. He then concluded that “there is no supporting evidence

to support a conclusion that Claimant’s back pain/lumbago, hypertension, mild motor neuropathy,

mild carpal tunnel syndrome, headache, hip pain, asthma, diabetes mellitus, calcaneal spur, and

hypothyroidism are limiting his ability to function.” Tr. 25.




                                                -7-
       It is true that the ALJ did not replicate this discussion in the section of his decision

describing the plaintiff’s RFC. Not doing so was not error, and it does not require remand for

more consideration. In the RFC section of the decision, after listing the plaintiff’s symptoms, as

noted above, the ALJ concluded that the “Claimant’s statements concerning the intensity,

persistence and limiting effects of these symptoms are not entirely consistent with the medical

evidence and other evidence in the record for the reasons explained in this decision.” Tr. 28

(emphasis added). There was no need for the ALJ to say again why he thought the plaintiff’s

physical impairments did not cause any functional limitations. See Forrest v. Comm’r of Soc.

Sec., 591 F. App’x 359, 365, 366 (6th Cir. 2014) (holding that no remand was required when “the

ALJ provides minimal reasoning at step three of the five-step inquiry,” and the ALJ “made

sufficient factual findings elsewhere in his decision to support his conclusions at step three”).

       The ALJ incorporated his RFC finding in the hypothetical question posed to the vocational

expert. The rule that a hypothetical question must incorporate all of the claimant’s physical and

mental limitations does not divest the ALJ of his obligation to assess credibility and determine the

facts. In fashioning the hypothetical question to be posed to the vocational expert, the ALJ “is

required to incorporate only those limitations accepted as credible by the finder of fact.” Casey

v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1235 (6th Cir. 1993). “[A]n ALJ is not

required to accept a claimant’s subjective complaints and may properly consider the credibility of

a claimant when making a determination of disability,” and “can present a hypothetical to the

[vocational expert] on the basis of his own assessment if he reasonably deems the claimant’s

testimony to be inaccurate.” Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 476 (6th Cir. 2003).


                                                 -8-
       As the magistrate judge suggested, the RFC determination was supported by substantial

evidence.   The Court agrees.        That determination distinguishes this case from Simpson v.

Comm’r of Soc. Sec., 344 F. App’x 181, 190 (6th Cir. 2009), on which the plaintiff relies. The

first objection will be overruled.

                                          Second Objection

       In his second objection, the plaintiff challenges the magistrate judge’s conclusion that any

failure to consider the physical impairments constitutes harmless error where there was no medical

opinion assessing any functional limitations caused by back pain or carpal tunnel syndrome. The

plaintiff argues that there is no requirement that an alleged impairment must be supported by

limitations prescribed by a doctor.

       This objection does not accurately reflect the magistrate judge’s report. It is true that the

magistrate judge found significant that no medical source suggested that the plaintiff’s back or

wrist (carpal tunnel syndrome) pain limited his ability to function in any way. R&R at 20. But

she treated such medical opinions as a factor, not as a necessary element. She concluded: “Where

an impairment is not associated with any functional limitations in the record, failure to discuss the

impairment after Step Two of the sequential analysis is harmless.” Ibid. (emphasis added).

       The plaintiff’s second objection will be overruled.

       After a de novo review of the entire record and the materials submitted by the parties, the

Court concludes that the magistrate judge properly reviewed the administrative record and applied

the correct law in reaching her conclusion. The Court has considered all of the plaintiff’s

objections to the report and finds them to lack merit.


                                                 -9-
        Accordingly, it is ORDERED that the magistrate judge’s report and recommendation

(ECF No. 20) is ADOPTED.

        It is further ORDERED that the plaintiff’s objections (ECF No. 21) are OVERRULED.

        It is further ORDERED that the plaintiff’s motion for summary judgment (ECF No. 15) is

DENIED.

        It is further ORDERED that the defendant’s motion for summary judgment (ECF No. 18)

is GRANTED. The findings of the Commissioner are AFFIRMED.


                                                                   s/David M. Lawson
                                                                   DAVID M. LAWSON
                                                                   United States District Judge

Date:   March 26, 2019


                                         PROOF OF SERVICE

                      The undersigned certifies that a copy of the foregoing order was
                      served upon each attorney or party of record herein by
                      electronic means or first-class U.S. mail on March 26, 2019.

                                                 s/Susan K. Pinkowski
                                                 SUSAN K. PINKOWSKI




                                                   -10-
